          Case 3:18-cr-00340-VC Document 52 Filed 10/27/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                         Case No. 18-cr-00340-VC-1
                 Plaintiff,
                                                    ORDER GRANTING MOTION TO
          v.                                        REDUCE SENTENCE
  FREW,                                             Re: Dkt. No. 39
                 Defendant.



       The motion for compassionate release is granted. Frew’s age and health condition are

extraordinary and compelling reasons justifying his release. Nor is Frew likely to be a danger to

the community given that he his financial affairs will be closely supervised and that he will be

subject to home confinement. Furthermore, considering all the section 3553(a) factors, including

but not limited to the fact that Frew’s conditions of confinement have been much harsher than

anticipated at the time of sentencing due to the pandemic, a reduction in sentence to time served
is warranted. The Court therefore orders:

   1. Frew’s sentence of imprisonment is modified to time served. He is ordered to be released

       from the Bureau of Prisons to his wife, Alison Cant. The Court directs BOP to commence

       immediately the process of releasing Mr. Frew from custody, and the United States

       Attorney’s Office and United States Probation Office are directed to take all steps to

       communicate and facilitate Mr. Frew’s immediate release.

   2. Upon release, Frew will begin his three-year term of supervised release. In addition to the

       terms set in the original sentencing order, the Court imposes the additional special
       condition that the defendant be on home confinement during that term. No additional
         Case 3:18-cr-00340-VC Document 52 Filed 10/27/20 Page 2 of 2




      period of supervised release will be imposed.

   3. Following his release, Mr. Frew will be transported to Alison Cant’s residence in Rio

      Vista, California, where he will satisfy his 14-day self-quarantine requirement.

   4. Within 72 hours of his release, Mr. Frew must contact United States Probation to begin

      the reentry process. Frew must provide the complete address where he will reside upon

      release to the probation office in the district where he will be released.

   5. Mr. Frew shall remain at the Rio Vista residence at all times except for employment;

      education; religious services; medical appointments; attorney visits; court appearances;

      court-ordered obligations; or other approved activities, all of which (with the exception of

      medical emergencies) must be approved in advance by the U.S. Probation Office.



      IT IS SO ORDERED.

Dated: October 27, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
